                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


HASAAN BEAZER,                 )
                               )      CIVIL ACTION NO.
                 Petitioner,   )      16-11213-DPW
                               )
v.                             )
                               )      CRIMINAL ACTION NO.
UNITED STATES,                 )      13-10119-DPW
                               )
                 Respondent    )
                               )


                        MEMORANDUM AND ORDER
                          February 6, 2019

     This matter arises out of the 2014 conviction of the

Petitioner, Hasaan Beazer, for being a Felon in Possession of a

Firearm, in violation of 18 U.S.C. § 922(g)(1).    On February 13,

2014, Mr. Beazer was sentenced to 15 years and 8 months in

prison for that offense as an armed career criminal subject to

the minimum mandatory sentencing enhancement imposed by the

Armed Career Criminal Act (“ACCA”).

     In 2016, Mr. Beazer filed the present petition for habeas

corpus to vacate and correct his sentence under 28 U.S.C.

§ 2255, arguing that, in light of Johnson v. United States

(“Johnson II”), 135 S. Ct. 2551 (2015), he does not qualify as

an armed career criminal and is entitled to resentencing.

     For the reasons stated below, the petition will be granted,

and Mr. Beazer will be resentenced.
                            I. BACKGROUND

A.   Factual Background.

     On April 23, 2014, Mr. Beazer was charged in a one count

indictment with being a felon in possession of a firearm,

specifically, a Walther PPK .380 caliber pistol and six rounds

of .380 caliber ammunition, in violation of 18 U.S.C.

§ 922(g)(1).   Mr. Beazer pled guilty to the offense pursuant to

a plea agreement.

     The Presentence Investigation Report (“PSR”) prepared by

the Probation Office prior to sentencing found Mr. Beazer had

three prior state convictions for either a violent felony or a

serious drug offense, and therefore was an armed career criminal

subject to a sentencing enhancement.    In particular, the PSR

listed the following convictions as predicate offenses for the

purposes of the ACCA sentencing enhancement:

     (1)   June 26, 2007 convictions in Norfolk Superior Court

           for Assault and Battery with a Dangerous Weapon,

           Simple Assault and Battery, Carjacking, and Armed

           Robbery.   [PSR ¶ 32];

     (2)   August 20, 2007 convictions in New Bedford District

           Court for Assault and Battery with a Dangerous Weapon

           and Simple Assault.   [PSR ¶ 34].   The PSR also

           indicated that it considered another August 20, 2007

           conviction for Assault with a Dangerous Weapon and a

                                    2
                             conviction for Simple Assault, part of the same

                             incident and August 20, 2007 sentencing.1             [PSR ¶ 33];

                             and,

              (3)            A February 11, 2013 conviction in Fall River District

                             court for Possession with Intent to Distribute a Class

                             B and Class E substance.              [PSR ¶ 36].

              Mr. Beazer did not object to his classification as an armed

career criminal under the ACCA, but argued that I should lower

his criminal history category as an exercise of my discretion

because his prior crimes were the result of his mental health

issues, and because the mandatory minimum sentence imposed by

ACCA was disproportionate to the severity of his offense.                                I

rejected that argument and, on February 13, 2014, sentenced Mr.

Beazer to 188 months incarceration, with credit for time served,

and 3 years of supervised release.                                 The sentence was tailored to

reflect his status as an armed career criminal, the seriousness

of the underlying offense, and his circumstances with respect to

mental health and substance abuse.

              If Mr. Beazer had not been classified as an armed career

criminal, he would have been subject, at most, to ten years

incarceration – the statutory maximum penalty for a violation of



                                                            
1 In addition, the defendant was also convicted on August 20,
2007 of disorderly conduct. There has never been a contention
in this case that this offense can be an ACCA predicate.
                                                               3
18 U.S.C. § 922 in the absence of the ACCA sentencing

enhancement.    See 18 U.S.C. §§ 922(g)(1), 924(a)(2).

B.   Procedural Background and the Present Petition

     1.   The ACCA and the Supreme Court’s Decision in
          Johnson II

     The ACCA directs imposition of a mandatory minimum sentence

of 15 years incarceration for “[any] person who violates

section 922(g) . . . and has three previous convictions by any

court . . . for a violent felony or a serious drug offense, or

both, committed on occasions different from one another.”   18

U.S.C. § 924(e)(1).   Individuals who do not have three prior

convictions and therefore do not qualify for the sentencing

enhancement are subject to a maximum penalty of ten years

incarceration for violations of 18 U.S.C. § 922.   18 U.S.C.

§ 924(a)(2).

     Under the statute, a “serious drug offense” includes any

federal offense “under the Controlled Substances Act . . . the

Controlled Substances Import and Export Act . . . or chapter 705

of Title 46” or any state offense “involving manufacturing,

distributing, or possessing with intent to manufacture or

distribute,    controlled substance” “for which a maximum term of

imprisonment of ten years or more is prescribed by law.”    18

U.S.C. § 924(e)(2)(A).   The term “violent felony” is defined as

any felony that either “(i) has as an element the use, attempted


                                  4
use, or threated use of physical force against the person of

another; or (ii) is burglary, arson, or extortion, involves the

use of explosives, or otherwise involves conduct that presents a

serious potential risk of physical injury to another.”    18

U.S.C. § 924(e)(2)(B).

     In 2015, the Supreme Court in Johnson II concluded the last

clause of 18 U.S.C. § 924(e)(2)(B), known as the residual

clause, was unconstitutionally vague.    Johnson II, 135 at 2259.

“[T]he residual clause,” the Court held, “leaves grave

uncertainty about how to estimate the risk posed by a crime”

because it “ties the judicial assessment of risk to a judicially

imagined ‘ordinary case’ of a crime.”    Id.   It also “leaves

uncertainty about how much risk it takes for a crime to qualify

as a violent felony,” especially because the residual clause

required judges to apply “an imprecise ‘serious potential risk’

standard” to “a judge-imagined abstraction.”     Id. at 2558.

However, the Court left in place both the first clause of

section 924(e)(2)(B), known as the force clause, and the

definition of a “serious drug offense” under section 924(e)(1).

     The following year, on April 18, 2016, the Court held that

“Johnson [II] announced a substantive rule that has retroactive

effect in cases on collateral review.”    Welch v. United States,

136 S. Ct. 1257, 1268 (2016).



                                5
     2.    The Present Petition

     In his June 23, 2016 motion to vacate and correct his

sentence pursuant to 28 U.S.C. § 2255, Mr. Beazer argues that he

was improperly characterized as an armed career criminal under

18 U.S.C. § 924(e) because certain prior convictions were no

longer valid predicate offenses for the purposes of ACCA.

                       II. THE DRUG OFFENSE

     In addition to his claims for relief under Johnson II,

which I address in Section III below, Mr. Beazer also argues

that his February 11, 2013 conviction for Possession with Intent

to Distribute Crack Cocaine, should not be considered a

predicate offense under ACCA.     Mr. Beazer concedes that this

particular basis for relief does not flow from Johnson II, but

instead presents it as an alternative.

     For the reasons set forth below, I find both that this

argument is barred and that, even if not barred, it fails on the

merits.   Mr. Beazer’s February 11, 2013 conviction for

Possession with Intent to Distribute Crack Cocaine was properly

classified as a predicate offense under ACCA and his belated

effort to assert this claim is unavailing.

A.   Threshold Barriers.

     Mr. Beazer’s contention that his drug conviction was not

properly counted as an ACCA predicate is both untimely and

procedurally defaulted.

                                   6
     1.   Timeliness

     Under federal law, an individual seeking habeas relief must

bring his claim within a one-year statutory limitations period

that runs from the latest of:

     (1) the date on which the judgment of conviction becomes
     final; (2) the date on which the impediment to making a
     motion created by governmental action . . . is removed;
     (3) the date on which the right asserted was initially
     recognized by the Supreme Court, if that right has been
     newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review; or
     (4) the date on which facts supporting the claim . . .
     could have been discovered.
28 U.S.C. § 2255(f).

     Here, Mr. Beazer filed his petition for habeas relief with

respect to the classification of his drug conviction on June 23,

2016, more than one year after his conviction and sentence in

federal court became final on February 13, 2014.    [Dkt. No. 41].

What is more, while Johnson announced a new rule of

constitutional law with retroactive effect, see Welch, 136 S.

Ct. at 1268, its holding did not implicate the definition of a

“serious drug offense” under ACCA.   It certainly did not

recognize a right that is applicable to any drug offense claim.

Consequently, the one-year limitations period for this claim did

not reset on June 26, 2015, when Johnson II was announced; nor

did it reset on April 18, 2016, when Johnson II was made

retroactively applicable on collateral review.     Id.



                                7
     Mr. Beazer has made no contention here that he was somehow

impeded from bringing this claim earlier by some action or

omission on the part of the Government; nor does he allege any

newly discovered facts that would affect his claim.

     I conclude Mr. Beazer’s claim with respect to his drug

conviction is therefore barred by the one-year limitations

period established by 28 U.S.C. § 2255.

     2.      Procedural Default

     Even if Mr. Beazer could be said to have filed his claim

for relief with respect to the drug conviction within the one-

year limitations period, I find his claim to be procedurally

defaulted.    Mr. Beazer did not object, either in his sentencing

memorandum, or during his sentencing, to his classification as

an armed career criminal.    Nor did he object to the

classification of his February 11, 2013 drug conviction as a

predicate offense under the ACCA.      Though he had a right to

appeal, he did not seek direct review of his sentence or of his

classification as a career offender.      Consequently, his claim

appears procedurally defaulted.       See, e.g., Wainwright v. Sykes,

433 U.S. 72, 81 (1977); Bousley v. United States, 523 U.S. 614,

622 (1998).

     Nevertheless, “[w]here a defendant has procedurally

defaulted a claim by failing to raise it on direct review, the

claim may be raised on habeas . . . if the defendant can first

                                  8
demonstrate either ‘cause’ and actual ‘prejudice’ . . . or that

he is ‘actually innocent.’”     Bousley, 523 U.S. at 622.   Mr.

Beazer can do neither here.    He does not attempt to argue that

he is actually innocent of the predicate drug offense.      He does

not contest the charges or the fact of conviction; nor does he

otherwise allege that he was wrongfully convicted of that

offense.

        Mr. Beazer cannot show cause for his failure to object to

the classification of the drug offense as an ACCA predicate

during his sentencing.    As he concedes, his argument concerning

the drug conviction does not flow from Johnson II.     It was

certainly available to him at the time of sentencing, even if it

was, and remains, foreclosed by circuit precedent.     See e.g.,

United States v. Moore, 256 F.3d 47, 49 (1st Cir. 2002); United

States v. Weekes, 611 F.3d 68, 72 (1st Cir. 2010).     There has

been no intervening change in case law that “represent[s] a

clear break with the past,” that would allow me to find cause

here.     Reed v. Ross, 468 U.S. 1, 17 (1984).

        Mr. Beazer’s claim concerning his drug offense is therefore

procedurally barred.

B.      The Merits.

        Even if Mr. Beazer’s claim relating to his drug offense was

able to surmount the threshold barriers to its assertion, it

would still fail on the merits because, under case law I am

                                   9
bound to treat as controlling, that conviction qualifies as a

“serious drug offense” under ACCA.     18 U.S.C. § 924(e)(2)(A).

     The term “serious drug offense” includes any “offense under

state law, involving manufacturing, distributing, or possessing

with intent to manufacture or distribute, a controlled substance

. . . for which a maximum term of imprisonment of ten years or

more is prescribed by law.”   18 U.S.C. § 924(e)(2)(A)(ii).

     The predicate offense at issue was prosecuted under M.G.L.

c. 94C §§ 32 and 32A, both of which provide for a maximum term

of imprisonment “in the state prison for not more than ten

years, or in jail or house of correction for not more than two

and one-half years” for “knowingly or intentionally

manufactur[ing], distribut[ing], dispens[ing], or possess[ing]

with intent to manufacture, distribute, or dispense a controlled

substance.”   M.G.L. c. 94C § 32 (for controlled substances in

Class A, as defined by M.G.L. c. 94C § 31); M.G.L. c. 94C § 32A

(for controlled substances in Class B, as defined by M.G.L. c.

94C § 31); see also [PSR ¶ 36].

     Though the statute is crafted in a way that recognizes the

difference in sentencing authority between the Massachusetts

Superior Court and the Massachusetts District Court, it plainly

“allows for a maximum possible penalty of ten years

incarceration, and, thus, fits comfortably within the ambit of

‘serious drug offense’ as that term is defined in [ACCA].”

                                  10
Moore, 256 F.3d at 49.    The fact that the statute contemplates a

maximum penalty of two and one-half years if prosecuted in the

District Court rather than the Superior Court does not change

this fact.   Id.; see also Weeks, 611 F.3d at 72.   The First

Circuit has reaffirmed this holding since Johnson II, and has

made it clear that this is now settled law in this circuit.     See

United States v. Hudson, 823 F.3d 11, 14-15 (1st Cir. 2016)

(“Because he was prosecuted in the district court, Hudson argues

that he was not subject to a maximum term of imprisonment

[required by ACCA].    That claim, however, is foreclosed by

circuit precedent. . . . Hudson offers no new or previously

unaddressed reasons to deviate from our prior holdings on the

issue.”); United States v. Lopez, 890 F.3d 332, 340 (1st Cir.

2018) (same).

     I am bound by the First Circuit’s precedent on this matter,

and therefore hold alternatively that, even if this claim was

not barred on timeliness and procedural default grounds, Mr.

Beazer’s February 11, 2013 conviction for possession with intent

to distribute crack cocaine under Massachusetts law is a valid

predicate offense under ACCA.

                      III. THE JOHNSON II CLAIMS

     The core of Mr. Beazer’s petition rests on his argument

that his prior convictions for Assault and Battery with a



                                  11
Dangerous Weapon (“ABDW”),2 Simple Assault and Battery, Assault

with a Dangerous Weapon (“ADW”),3 Simple Assault, Carjacking, and

Armed Robbery are not categorically violent felonies under the

force clause of ACCA.

              This argument derives from the Court’s decision in Johnson

II.           I conclude in Section III.A. that the argument is not

barred at the threshold, and that I will address it on the

merits.                   Based on guidance from the First Circuit in developing

ACCA case law in the wake of Johnson II, I conclude that Mr.

Beazer was improperly classified as an armed career criminal and

is entitled to relief.

A.            Procedural Barriers to Review

              Unlike his claim relating to his drug conviction, Mr.

Beazer’s Johnson II claims are not untimely; nor are they

procedurally defaulted.



                                                            
2 Mr. Beazer has two prior convictions for Assault and Battery
with a Dangerous Weapon (“ABDW”): one from the Norfolk Superior
Court on June 26, 2007, [PSR ¶ 32], and one from the New Bedford
District Court on August 20, 2007. [PSR ¶ 34]. His June 2007
conviction also included convictions for Simple Assault and
Battery, Carjacking, and Armed Robbery, [PSR ¶ 32], while the
August 20, 2007 convictions included a conviction for Simple
Assault. [PSR ¶ 34].
3 The PSR did not explicitly classify Mr. Beazer’s conviction for

Assault with a Dangerous Weapon (“ADW”) as a predicate offense,
[PSR ¶ 40], but rather reports that the conviction for ADW and
his August 20, 2007 conviction for ABDW were treated as a single
sentence because there were not separated by an intervening
arrest, and because Mr. Beazer was sentenced to both offenses on
the same day. [PSR ¶¶ 33, 34].
                                                               12
     The Supreme Court explicitly acknowledged that Johnson II

announced a new rule of law that is retroactively applicable on

collateral review.   Welch, 136 S. Ct. at 1268.    Mr. Beazer filed

his petition for habeas relief on June 23, 2016, less than one

year after the right on which he now relies was announced in

Johnson II, 135 S. Ct. 2551, and the right was made retractive

in Welch v. United States, 136 S. Ct. 1257 (2016) (decided on

April 18, 2016).   Consequently, his petition for relief on his

Johnson claims was timely filed.     28 U.S.C. § 2255(f).

     Though Mr. Beazer did not seek direct review of his

conviction, he satisfies the “cause and actual prejudice”

standard to overcome procedural default.     See Bousley, 523 U.S.

at 622; see also supra.

     A petitioner may show cause by demonstrating that his claim

is “so novel that its legal basis is not reasonably available to

counsel” at the time of conviction.     Bousley, 523 U.S. at 622.

To do so, the petitioner may show that his claim arises out of a

circumstance where the Supreme Court “explicitly overrule[s] one

of [its] precedents . . . [or] overturn[s] a longstanding and

widespread practice to which [the Supreme Court] has not spoken,

but which a near-unanimous body of lower court authority has

expressly approved,” or where a decision of the Supreme Court

“disapprove[s] a practice that [the Supreme Court] arguably has

sanctioned in prior cases.”   Reed, 468 U.S. at 17.

                                13
        The Court’s holding in Johnson II clearly satisfies this

standard.    When Mr. Beazer was sentenced in 2014, “the Supreme

Court’s decisions in James [v. United States, 550 U.S. 192

(2007)] and Sykes [v. United States, 564 U.S. 1 (2011)] were

still good law.    Both of those decisions had rejected challenges

to the ACCA’s residual clause on constitutional vagueness

grounds.”     Lassend v. United States, 898 F.3d 115, 122 (1st Cir.

2018).     Johnson II explicitly overruled both, and signaled a

“clear break from the past,” particularly with respect to cases

under ACCA.     Id.; see also Reed, 468 at 17.   The Johnson II

claims raised in this petition were not reasonably available to

Mr. Beazer at the time of his sentencing, meaning he has

adequately shown “cause” for his procedural default.

        Mr. Beazer must also show that he suffered “actual

prejudice” as a result of the complained-of errors.     He does so

here.    If, in fact, Mr. Beazer did not have two prior non-drug

offense convictions that are categorically violent felonies

under the force clause of ACCA, “he can argue actual prejudice

because his sentence was undoubtedly influenced by the

determination that he had qualifying ACCA predicates” and should

be sentenced as a career offender.     Lassend, 898 F.3d at 123.

In other words, if Mr. Beazer’s claim succeeds on the merits, he

would have suffered actual prejudice and be entitled to the



                                  14
relief sought.                                 See Wainwright, 433 U.S. at 84; Lassend, 898

F.3d at 123.

              Consequently, I conclude Mr. Beazer’s Johnson II claims are

neither untimely nor procedurally defaulted, and I now turn to

their merits.

B.            Assault Based Offenses

              Mr. Beazer focuses on his June 26, 2007 conviction for

Assault and Battery with a Dangerous Weapon (“ABDW”) and Simple

Assault and Battery, [PSR ¶ 32], and his August 20, 2007

conviction for ABDW and Simple Assault.                                [PSR ¶ 34].   The

government, for the first time in its supplemental response,

would also have me consider Mr. Beazer’s August 20, 2007

conviction for Assault with a Dangerous Weapon (“ADW”) as a

predicate.4

              These four offenses – simple assault, ADW, simple assault

and battery, and ABDW – are treated similarly by Massachusetts

law.             I will address each in turn for analysis of their

elements.


                                                            
4 This conviction was not originally included in the PSR as
expressly one of Mr. Beazer’s predicate offenses, [PSR ¶ 40],
but was treated as part of the same sentence as his August 2007
conviction for ABDW. [PSR ¶¶ 33-34]. Given the confusion that
the developing case law in this area has generated and the
ambiguity created by the aggregation of designated armed career
criminal predicates in the PSR, I decline to treat the current
argument by the government that the August 20, 2007 ADW
conviction is a valid predicate as subject to a waiver or
forfeiture. I will accordingly address it on the merits.
                                                               15
              1.             Simple Assault

              Under Massachusetts law, the elements of simple assault are

determined by the common law,5 which recognizes two theories of

simple assault: “attempted battery and threatened battery.”

Commonwealth v. Porro, 939 N.E.2d 1157, 1162-63 (Mass. 2010).

“A conviction of assault under a theory of attempted battery

requires the prosecution to prove that the defendant intended to

commit a battery, took some overt step toward accomplishing that

intended battery, and came reasonably close to doing so.”                                  Id.

In this context, the victim need not be aware of the attempt,

and the battery need involve nothing more than an offensive

touch.                 Id.            In contrast, “[a] conviction of assault under a

theory of threatened battery requires the prosecution to prove

that the defendant engaged in conduct that a reasonable person

would recognize to be threatening, that the defendant intended

to place the victim in fear of an imminent battery, and that the

victim perceived the threat.”                                  Id.

              A conviction under either theory of assault may be

sustained by a “mere touching.”                                  United States v. Martinez, 762

F.3d 127, 137 (1st Cir. 2014).                                 Thus, a conviction for assault

does not require “a threat or attempt to cause physical harm;”

attempted or threatened “touching, if merely offensive, is


                                                            
5 M.G.L. c. 265 § 13A criminalizes, and sets the statutory
punishment for, simple assault without defining its elements.
                                                               16
sufficient.”   Id. at 138.   Simple assault therefore does not

require “violent force,” and is not categorically a crime of

violence under ACCA.   United States v. Whindleton, 797 F.3d 105,

114 (1st Cir. 2015) (citing, among others, Martinez, 762 F.3d at

137-38).

     Mr. Beazer’s August 20, 2007 convictions for simple assault

cannot serve as ACCA predicates.         [PSR ¶¶ 33, 34].

     2.    Simple Assault and Battery

     Mr. Beazer also contests the classification of his June 26,

2007 conviction for simple assault and battery as an ACCA

predicate offense.   Like simple assault, simple assault and

battery under Massachusetts law is divisible into two

categories: “intentional battery” and “reckless battery.”

Porro, 939 N.E.2d at 1163.   Intentional battery requires “the

intentional and unjustified use of force upon the person of

another, however slight.”    Id.    “Where the touching is

physically harmful, consent is immaterial, but a nonharmful

touching is only battery if there is no consent.”           Id.   A

reckless battery “is committed when an individual engages in

reckless conduct that results in a touching producing physical

injury to another person.”    Id.

     While intentional battery that is physically harmful would

categorically be a violent felony under ACCA, neither offensive

battery – intentional battery that is not physically harmful –

                                    17
nor reckless battery would be.   See United States v. Holloway,

630 F.3d 252, 254, 262 (1st Cir. 2011).   Massachusetts assault

and battery “is thus overbroad,” and a conviction for simple

assault and battery may only qualify as a predicate offense if

the statute is divisible.   See Mathis v. United States, 136 S.

Ct. 2243, 2248-49 (2016).   If a statute is divisible, I must

determine whether the defendant was convicted of the version of

the offense that qualifies as a violent felony based only on

“the terms of the charging document, the terms of a plea

agreement or transcript of colloquy between judge and defendant

in which the factual basis for the plea was confirmed by the

defendant, or to some comparable judicial record of this

information.”   Shepard v. United States, 125 544 U.S. 13, 26

(2005).   In such circumstances, “the government bears the burden

of proving that the defendant was convicted of a form that is an

ACCA predicate.”   United States v. Bain, 874 F.3d 1, 30 (1st

Cir. 2017).

     Here, it is not immediately clear that the assault and

battery statute at issue, M.G.L. c. 265 § 13A, is divisible into

its intentional and reckless forms: the statute does not list

potential crimes in the alternative or otherwise alter the

punishment based on the way a particular crime was committed.

United States v. Faust, 853 F.3d 39, 55 (1st Cir. 2017); see

also United States v. Kennedy, 881 F.3d 14, 20 (1st Cir. 2018).

                                 18
Even if it is divisible, however, there is no indication “that

the intentional form was further divisible between offensive and

harmful assault and battery.”      Faust, 853 F.3d at 58.    “Because

offensive assault and battery does not require violent force,

the intentional form of [assault and battery] is therefore

overbroad and categorically cannot count as a predicate for ACCA

purposes.”     Id.   Because the reckless form is also not

categorically a violent felony, see Holloway, 630 F.3d at 262,

Mr. Beazer’s conviction for simple assault and battery cannot

categorically qualify as a violent felony under ACCA.

     3.      Assault and Battery with a Dangerous Weapon

     Mr. Beazer argues that his convictions for ABDW are not

predicate offenses for the purposes of ACCA.     Like simple

assault and battery, ABDW includes both “the intentional and

unjustified use of force upon the person of another, however

slight” and “the intentional commission of a wanton or reckless

act causing physical or bodily injury to another.”      United

States v. Tavares, 843 F.3d 1, 12 (1st Cir. 2016).

     However, unlike simple assault and battery, the intentional

form of ABDW “constitutes a crime of violence under

§ 4B1.2(a)(1) of the [Sentencing Guidelines]” because ADW is a

lesser-included offense of this form of ABDW and ADW is, itself,

a violent felony.      Id. at 13 (citing Whindleton, 797 F.3d at

113-16).   Consequently, the intentional form of ABDW is also a

                                   19
violent felony under the force clause of ACCA.    Faust, 853 F.3d

at 57 (“[W]e have previously found that the terms ‘crime of

violence’ under the career offender guideline and ‘violent

felony’ under the ACCA are nearly identical in meaning, so that

decisions construing one term inform the construction of the

other.”).

     The reckless form of ABDW, however, is not categorically a

violent felony under ACCA because “it does not require that the

defendant intend to cause injury . . . or even be aware of the

risk of serious injury that any reasonable person would

perceive.”   United States v. Windley, 864 F.3d 36, 38 (1st Cir.

2017) (per curiam); see also Kennedy, 881 F.3d at 19.     For

petitioner’s ABDW convictions to serve as predicate offenses

under ACCA, I must find “both that Massachusetts ABDW is

divisible into its intentional and reckless forms,” and that Mr.

Beazer was convicted of the intentional form.    Kennedy, 881 F.3d

at 19-20.

     As with simple assault and battery, it is not immediately

clear that ABDW is divisible.   Id.   Assuming it is, the charging

documents do not show that Mr. Beazer was convicted of its

intentional form.   With respect to Mr. Beazer’s June 26, 2007

conviction, the terms of his plea agreement and the transcript

of his plea colloquy in state court have not been made part of

the record before me, so I may only consider the charging

                                20
document.   The charging document, for its part, simply alleges

that Mr. Beazer “did, by means of a dangerous weapon to wit: a

replica handgun, assault and beat” the victim.   Under

Massachusetts law, the phrase “did assault and beat” is

sufficient to charge an individual with assault and battery, and

does not “identify which particular battery offense served as

the offense of conviction.”   Holloway, 630 F.3d at 260.

     There is insufficient evidence in the record before me to

show that Mr. Beazer, on June 26, 2007, was convicted of the

intentional form of ABDW.   Since his conviction for simple

assault and battery is also not a valid predicate, Mr. Beazer’s

June 26, 2007 convictions in Norfolk Superior Court may only

qualify as an ACCA predicate if either his conviction for

carjacking or for armed robbery are violent felonies, a question

I will address in Section III.C. below.

     Similarly, the record before me concerning Mr. Beazer’s

August 20, 2007 conviction does not identify whether Mr. Beazer

was convicted of the intentional form of ABDW.   As with the

charging documents for the June 26, 2007 conviction, the

charging documents for the August 20, 2007 conviction indicate

only that Mr. Beazer was charged with, and ultimately pled

guilty to, the general crime of ABDW.   Consequently, this August

20, 2007 conviction also does not qualify as an ACCA predicate.



                                21
              4.             Assault with a Dangerous Weapon

              Mr. Beazer’s August 20, 2007 conviction for ADW6 could serve

as an ACCA predicate.                                          As the First Circuit has held, “the

[added] element of a dangerous weapon imports the ‘violent

force’ required by Johnson into an otherwise overbroad simple

assault statute.”                                       Whindleton, 797 F.3d at 114.      “Logically, the

harm threatened by an assault is far more violent than offensive

touching when committed with a weapon that is designed to

produce or used in a way that is capable of producing serious

bodily harm or death.”                                          Id.   ADW is therefore categorically a

violent felony under the force clause of ACCA and consequently

Mr. Baezer’s August 20, 2007 ADW conviction may serve as a

predicate offense for the sentencing enhancement.

C.            Theft Offenses

              In addition to his various convictions for assault and

battery, Mr. Beazer was convicted on June 26, 2007 for armed

robbery and carjacking.                                         [PSR ¶ 32].   Neither of these two

convictions are proper predicate offenses under ACCA.                                          Since the

conviction for ABDW and simple assault and battery are also not

proper predicate offenses, see supra, the various June 26, 2007

convictions do not include a proper basis for his classification

as a career offender under ACCA.



                                                            
6   ADW is defined in M.G.L. c. 265 § 15B.
                                                                        22
              1.             Armed Robbery

              Under Massachusetts law, a person may be found guilty of

armed robbery if, “while armed with a dangerous weapon, [the

defendant] assaulted another person, and took money or property

from the person with the intent to steal it.”                                          Commonwealth v.

Anderson, 963 N.E.2d 704, 718 (Mass. 2012) (citing M.G.L. c. 265

§ 19).                 The armed robbery statute, like the unarmed robbery

statute, M.G.L. c. 256 § 17, “restates the common law of

robbery.”                       Commonwealth v. Jones, 283 N.E.2d 840, 842-43 (Mass.

1972).                 It requires “proof of a larceny (1) from the person, and

(2) by force and violence, or by assault and putting in fear.”

Id. at 843 (internal quotations omitted).

              However, “the degree of force is immaterial so long as it

is sufficient to obtain the victim’s property against his will.”

Id. (internal quotations omitted).                                          Simply snatching a purse

from the victim is sufficient to satisfy the statute.                                          Id. at

844-45.                   In so holding, the Massachusetts Supreme Judicial Court

“depart[ed] from the more common rule, under which robbery

requires some resistance by or injury to the victim, and

[instead] require[d] only sufficient force to make the victim

aware of the taking.”                                          United States v. Starks, 861 F.3d 306,

319 (1st Cir. 2017) (citing Jones, 283 N.E.2d at 844-45).7


                                                            
7 Importantly for my purposes here, the Massachusetts rule
regarding the amount of force required to effectuate a robbery
                                                                       23
                                                            
differs from both federal law and the law of various states,
including Florida, which require the force used to be
“sufficient to overcome a victim’s resistance.” See Stokeling
v. United States, 139 S. Ct. 544, 548 (2019).
     Earlier this year, the Supreme Court held that armed
robbery, specifically in Florida, but more generally in states
where robbery requires proof of “resistance by the victim that
is overcome by the physical force of the offender,” is a crime
of violence under the force clause of ACCA. Id. at 555.
However, the Court’s decision in Stokeling v. United States, 139
S. Ct. 544 (2019), does not render Massachusetts armed robbery a
crime of violence under the force clause. In Florida, unlike in
Massachusetts, “a defendant who merely snatches money from the
victim’s hand and runs away has not committed robbery.” Id.
(citing Goldsmith v. State, 573 So.2d 445 (Fla. App. 1991)); but
see Commonwealth v. Jones, 283 N.E.2d 840, 844-45 (Mass. 1972).
The minimum amount of force required for a conviction under
Florida law – or under the law of any state with a similar
robbery statute - is higher than is required in Massachusetts
and, as a result, robbery in those states may qualify as
categorically a violent felony under the force clause, even if
Massachusetts robbery does not.
     Second, the law of Massachusetts differs from the federal
law of robbery, as defined by the Hobbs Act,
18 U.S.C. § 1951, and the federal bank robbery statute, 18
U.S.C. § 2113. The Hobbs Act defines federal robbery as the
“unlawful taking or obtaining of personal property from the
person or in the presence of another, against his will, by means
of actual or threatened force, or violence, or fear of injury.”
18 U.S.C. § 1951. Federal bank robbery is defined almost
identically but includes that the property being taken “belong
to, or [be] in the care, custody, control, management, or
possession of, any bank, credit union, or any savings and loan
association.” 18 U.S.C. § 2113. The First Circuit has held
that both Hobbs Act robbery and bank robbery (whether armed or
unarmed) are categorically “crimes of violence” under 18 U.S.C.
§ 924(c), and therefore would qualify as predicate offenses
under ACCA. See e.g., United States v. Garcia-Ortiz, 904 F.3d
102, 107 (1st Cir. 2018) (holding that Hobbs Act Robbery is a
crime of violence under the force clause of § 924(c)(3), which
is almost identical to the definition of a violent felony under
§ 924(e)); United States v. Ellison, 866 F.3d 32, 39 (1st Cir.
2017) (holding that federal bank robbery and, by extension,
federal armed bank robbery, is a “crime of violence” under the
career offender sentencing guidelines effectively, and is a
valid ACCA predicate); Hunter v. United States, 873 F.3d 388,
                                                               24
              Under Massachusetts law, the only distinction between

unarmed robbery and armed robbery is the presence of a dangerous

weapon.                   But, to be convicted, a defendant need “not have used

or displayed the dangerous weapon during the robbery; it is

sufficient for the prosecutor to prove that the robber possessed

the dangerous weapon during the robbery,” even if the victim did

not know the weapon was there.                                 Anderson, 963 N.E.2d at 718.

              Because the degree of force is immaterial and because the

victim need not be aware of the presence of a dangerous weapon,

Massachusetts armed robbery is not categorically a violent

felony under the force clause.                                 Starks, 861 F.3d at 324 (1st

Cir. 2017).                           The categorical approach mandates that I consider

the “least serious conduct for which there is a realistic

possibility of a charge and a conviction.”                                 Id.   Under the

statute as written, “there is no reason, in principle, that a

purse-snatcher with a knife in his or her pocket could not be


                                                            
389-90 (1st Cir. 2017) (holding that federal armed bank robbery
is an ACCA predicate).
     However, the First Circuit’s holdings with respect to these
two federal offenses rest on a reading of the two statutes to
require “a threat of the kind of force described in Johnson I,
that is “violent force . . . capable of causing physical pain or
injury.” Garcia-Ortiz, 904 F.3d at 107; see also Ellison, 899
F.3d at 36-37.
     In so holding, the First Circuit took the same position as
several of its sister circuits. See e.g., United States v.
Hill, 890 F.3d 51 (2d Cir. 2018); United States v. McNeal, 818
F.3d 141 (4th Cir. 2016); United States v. Melgar-Cabrera, 892
F.3d 1053 (10th Cir. 2018); United States v. Jenkins, 651 F.
App’x 921 (11th Cir. 2016) (per curiam).
                                                               25
convicted of armed robbery.”                                        Id. at 322.   The statute also does

not require the “use of the dangerous weapon,” meaning that a

conviction for armed robbery does not require “any sort of

touching committed with a weapon that is designed to produce or

used in a way that is capable of producing serious bodily harm

or death.”                         Id. at 324.                 The amount of force required by the

statute, then, is not enough to qualify as “violent force.”                                          See

Johnson v. United States, 559 U.S. 133, 140 (2010).

              Armed robbery is therefore not categorically a violent

felony under ACCA.

              2.             Carjacking

              Mr. Beazer argues that his June 2007 conviction for

carjacking is also not categorically a violent felony under the

ACCA.               Under Massachusetts law, an individual is guilty of

carjacking when he “with intent to steal a motor vehicle,

assaults, confines, maims or puts any person in fear for the

purpose of stealing a motor vehicle,” even if he does not

succeed in actually stealing the motor vehicle.                                        M.G.L. c. 265

§ 21A.                 Massachusetts law recognizes that carjacking “has as an

element the use, attempted use, or threatened use of physical

force . . . against the person of another.”                                         Anderson, 963

N.E.2d at 715.8


                                                            
8 As with federal robbery, federal carjacking is defined
differently from Massachusetts carjacking, and qualifies as a
                                                                     26
              This does not mean, however, that it is categorically a

violent felony under the force clause of ACCA.                        Indeed, though

the First Circuit has not considered the question, Mr. Beazer

urges me to hold that Massachusetts carjacking is indivisible

or, in the event that it is divisible, that there is

insufficient evidence to show that Mr. Beazer was convicted of

the violent form of the offense.

              The Supreme Judicial Court has suggested — but not held by

terms — that carjacking is divisible based on whether the

defendant committed the offense by “assaulting,” “confining,”

“maiming,” or “putting in fear” the victim.                         Commonwealth v.

Souza, 702 N.E.2d 1167, 1178 (Mass. 1998); see also Commonwealth

v. Smith, 691 N.E.2d 583, 584 (Mass. App. Ct. 1998).                        At least



                                                            
predicate offense under ACCA.
     Federal carjacking requires that the defendant take a motor
vehicle “from the person or presence of another by force and
violence or by intimidation.” 18 U.S.C. § 2119; see also 18
U.S.C. § 2113. Moreover, federal carjacking adds an additional
element – namely that the defendant act with “the intent to
cause death or serious bodily harm.” 18 U.S.C. § 2119. Like
federal bank robbery, then, federal carjacking is categorically
a violent felony under the force clause of ACCA. See United
States v. Cruz-Rivera, 904 F.3d 63, 66 (1st Cir. 2018) (citing
Ellison, 866 F.3d at 35 and Hunter, 873 F.3d at 390).
     Federal carjacking is thus distinguishable from
Massachusetts carjacking, which does not require the intent “to
cause death or serious bodily harm.” Like its federal
counterpart, Massachusetts carjacking also incorporates, and is
informed by, the state’s definition of “robbery.” Because
Massachusetts robbery is not categorically a crime of violence,
at least some forms of Massachusetts carjacking are also not
crimes of violence.
                                                               27
when carjacking is effectuated through “assault” or by “putting

a victim in fear,” it is the lesser included offense of robbery

(either armed or unarmed, based on the facts of the case).

Souza, 702 N.E.2d at 1178 n. 31; Commonwealth v. Travis, 66

Mass. App. Ct. 1112, at *3 (Mass. App. Ct. June 19, 2006).

Under First Circuit precedent, then, Massachusetts carjacking

effectuated through “assault” or “putting in fear,” cannot

categorically be a violent felony under ACCA because their

relevant included offenses – unarmed robbery and armed robbery –

are not themselves categorically violent felonies.

     If the statute is ultimately found to be indivisible, my

inquiry should end at this point.    Because the statute

criminalizes conduct that extends beyond what is considered a

violent felony under ACCA, it is not categorically a violent

felony and a conviction under its terms cannot serve as a

predicate offense.   See Mathis, 136 S. Ct. at 2256.

     If by contrast, the statute is definitively found to be

divisible, I would look to the Shepard documents, particularly

to the charging documents from the state court.   Though these

documents indicate that Mr. Beazer was convicted for carjacking,

they do not indicate which variation of carjacking he was

convicted for.   Instead, they only list the generic offense.

This is insufficient to show that Mr. Beazer was convicted of

the violent form of carjacking (assuming one exists), and

                                28
therefore means that this conviction cannot serve as an ACCA

predicate offense.     See Faust, 853 F.2d at 52; Shepard 544 U.S.

at 21.

     3.   Conclusion

     Neither the conviction for carjacking nor the conviction

for armed robbery may serve as an ACCA predicate offense.

D.   Recalculation of ACCA Predicates

     While Mr. Beazer has two ACCA predicates — one arising from

his February 11, 2013 conviction for possession with intent to

distribute crack cocaine and the other, his August 20, 2007 ADW

conviction — the record before me in light of the recent

transformation of ACCA case law effected by Johnson II does not

support finding a third.    Because the government has not

demonstrated Mr. Baezer has the requisite three predicate

offenses to qualify as an armed career criminal under ACCA, he

must be resentenced.

                            IV. CONCLUSION

     For the foregoing reasons, the petition for a writ of

habeas corpus, and the motion to vacate and correct Mr. Beazer’s

sentence, [Dkt. No. 58], under 28 U.S.C. § 2255 is GRANTED.



                                                             
                                 /s/ Douglas P. Woodlock_____
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE



                                  29
